Wood, J. In the absence of a statute, or a covenant to repair, a landlord who rents the upper story of his building- containing a water closet, with water fixtures properly constructed and in good condition at- the time of the lease, and who gives to the tenant the exclusive possession and control thereof, is not liabie to a tenant of the lower story for damages caused by some defect in the water fixtures of said wafer closet, accruing during the term of said lease. The court erred in its charge. 2 Wood, Landlord & Tenant, sec. 381, note; Freidenburg v. Jones, 63 Ga. 612; Jones v. Freidenburg, 66 Ga. 505; 1 Taylor, Landlord & Tenant, sec. 172, 175a; Gocio v. Day, 51 Ark. 46; and authorities' cited in brief for appellant. Reversed and remanded for a new trial.